     Case 3:17-cv-02366-BAS-KSC Document 637 Filed 12/02/20 PageID.55662 Page 1 of 5




 1 JEFFREY BOSSERT CLARK
 2 Acting Assistant Attorney General,
   Civil Division
 3 AUGUST E. FLENTJE
 4 Special Counsel
   WILLIAM C. PEACHEY
 5 Director, Office of Immigration Litigation –
 6 District Court Section
   EREZ REUVENI (CA 264124)
 7 Assistant Director
 8 KATHERINE J. SHINNERS (DC 978141)
   Senior Litigation Counsel
 9
   ALEXANDER J. HALASKA (IL 6327002)
10 Trial Attorney
11 United States Department of Justice
   Civil Division
12 Office of Immigration Litigation
13 P.O. Box 868, Ben Franklin Station
   Washington, D.C. 20044
14 Tel: (202) 307-8704 | Fax: (202) 305-7000
15 alexander.j.halaska@usdoj.gov
16
      Counsel for Defendants
17
18                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
19                                (San Diego)
20
      AL OTRO LADO, Inc., et al.,            Case No. 3:17-cv-02366-BAS-KSC
21
                               Plaintiffs,   Hon. Cynthia A. Bashant
22
23                                           DEFENDANTS’ EXPEDITED
                       v.                    MOTION AND NOTICE OF
24                                           MOTION TO STAY ORDER
25 CHAD F. WOLF, Acting Secretary of         GRANTING PLAINTIFFS’
   Homeland Security; Mark A. MOR-           MOTION FOR CLARIFICATION
26 GAN, Acting Commissioner of U.S.          OF PRELIMINARY INJUNCTION
27 Customs and Border Protection; and        PENDING APPEAL
   William A. FERRARA, Executive As-
28 sistant Commissioner of U.S. Customs      Hearing Date: January 4, 2020
     Case 3:17-cv-02366-BAS-KSC Document 637 Filed 12/02/20 PageID.55663 Page 2 of 5




1 and Border Protection’s Office of Field
                                            *
2 Operations, in their official capacities,      NO ORAL ARGUMENT UNLESS
                                                 REQUESTED BY THE COURT
3                               Defendants.
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27     *
        Acting Commissioner Morgan and Executive Assistant Commissioner Ferrara are
28     automatically substituted as Defendants for their predecessors in office pursuant to
       Federal Rule of Civil Procedure 25(d).
     Case 3:17-cv-02366-BAS-KSC Document 637 Filed 12/02/20 PageID.55664 Page 3 of 5




1           DEFENDANTS’ EXPEDITED MOTION AND NOTICE OF MOTION
2            PLEASE TAKE NOTICE that Defendants hereby move on an expedited basis
3      for a stay of this Court’s Order Granting Plaintiff’s Motion for Clarification of the
4      Preliminary Injunction (ECF No. 605) pending Defendants’ appeal of that Order to
5      the U.S. Court of Appeals for the Ninth Circuit. As set forth in the government’s Ex
6      Parte Application for Expedited Briefing and Decision regarding this Expedited Mo-
7      tion, Defendants respectfully request that this Court order any response to this Ex-
8      pedited Motion to be filed on or before December 9, 2020, and that this Court issue
9      a decision on this Expedited Motion on or before December 11, 2020. Defendants
10     also respectfully request that this Court enter an administrative stay of Clarification
11     Order pending briefing and adjudication of this Expedited Motion.
12           Defendants understand that this Expedited Motion seeking a stay of an order
13     purporting to clarify an order granting preliminary injunctive relief does not require
14     a conference of counsel. See Hon. Cynthia Bashant, Standing Order for Civil Cases
15     § 4.A (exempting “applications for temporary restraining orders or preliminary in-
16     junctions” from the meet-and-confer requirement). Defendants’ counsel neverthe-
17     less met and conferred with Plaintiffs’ counsel on December 2, 2020 regarding the
18     relief requested in this Expedited Motion. See Decl. of Alexander J. Halaska ¶ 4
19     (filed concurrently). Plaintiffs oppose the relief requested in this Expedited Motion
20     and take no position regarding the relief requested in the Ex Parte Application for
21     Expedited Briefing and Decision. Id. To the extent a conference is required, Defend-
22     ants respectfully request that this Court waive the requirement that the conference
23     occur seven days prior to the filing of this Expedited Motion.
24     //
25
26
27
28


                                                 1          DEFS.’ EXPEDITED MOT. TO STAY OR-
                                                                   DER CLARIFYING PRELIM. INJ.
                                                                   Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 637 Filed 12/02/20 PageID.55665 Page 4 of 5




1      DATED: December 2, 2020           Respectfully submitted,
2                                        JEFFREY BOSSERT CLARK
3                                        Acting Deputy Assistant Attorney General,
                                         Civil Division
4
5                                        AUGUST E. FLENTJE
6                                        Special Counsel

7                                        WILLIAM C. PEACHEY
                                         Director
8
9                                        EREZ REUVENI
10                                       Assistant Director
11                                       KATHERINE J. SHINNERS
12                                       Senior Litigation Counsel

13                                       /s/ Alexander J. Halaska
                                         ALEXANDER J. HALASKA
14
                                         Trial Attorney
15                                       United States Department of Justice
16                                       Civil Division
                                         Office of Immigration Litigation
17                                       District Court Section
18                                       P.O. Box 868, Ben Franklin Station
                                         Washington, D.C. 20044
19                                       Tel: (202) 307-8704 | Fax: (202) 305-7000
20                                       alexander.j.halaska@usdoj.gov
21                                       Counsel for Defendants
22
23
24
25
26
27
28


                                           2         DEFS.’ EXPEDITED MOT. TO STAY OR-
                                                            DER CLARIFYING PRELIM. INJ.
                                                            Case No. 3:17-cv-02366-BAS-KSC
     Case 3:17-cv-02366-BAS-KSC Document 637 Filed 12/02/20 PageID.55666 Page 5 of 5




1                               CERTIFICATE OF SERVICE
2                Al Otro Lado v. Wolf, No. 17-cv-02366-BAS-KSC (S.D. Cal.)
3            I certify that I served a copy of this document and its attachments on the Court
4      and all parties by filing this document with the Clerk of the Court through the
5      CM/ECF system, which will provide electronic notice and an electronic link to this
6      document to all counsel of record.
7
8      DATED: December 2, 2020                Respectfully submitted,
9
                                              /s/ Alexander J. Halaska
10                                            ALEXANDER J. HALASKA
11                                            Trial Attorney
                                              United States Department of Justice
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 3         DEFS.’ EXPEDITED MOT. TO STAY OR-
                                                                  DER CLARIFYING PRELIM. INJ.
                                                                  Case No. 3:17-cv-02366-BAS-KSC
